Per Curiam.
Petitioner seeks leave to appeal from the denial of relief under the Post Conviction Procedure Act, Code (1959 Cum. Supp.), Art. 27, secs. 645A et seq.
The application is denied for the reasons stated in the opinion of Judge Manley in the trial court, and for the further reason herein below as to the one novel contention made by the applicant.
This novel contention is that the Federal Narcotics Law has pre-empted the field and bars State prosecutions for narcotics violations. It is unnecessary at this time to go into questions which this contention might present further than to point out that Section 198 of Title 21, U. S. Code, seems to negative any possible foundation for the contention. That Section provides, inter alia, for cooperation between Federal and State officials in narcotics prosecutions in State courts and *628thereby clearly shows that the Congress had no intention of pre-empting the field, even if it might do so.

Application denied.